Citation Nr: 1760901	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012 the Veteran was afforded a hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.  

In May 2017 these matters were last before the Board, at which time they were remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When these matters were last before the Board, the Board remanded them to obtain an addendum to a September 2016 medical opinion.  The Board sought the opinion to address the Veteran's newly raised theories of secondary service connection.  The Veteran asserts that his service-connected bilateral pes planus has resulted in an altered gait, which in turn has caused or aggravated disabilities of the knees and back.  

After the Board's remand, an addendum opinion was obtained in July 2017.  A review of the addendum shows that the examiner addressed secondary causation, but not secondary aggravation, as requested by the Board.  Accordingly, the claims are remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the medical professional who provided the September 2016 and July 2017 VA medical opinions (or suitable substitute) regarding the bilateral knees and back.  Make the claims file available to the examiner for review of the case.

Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the bilateral knee and back disabilities are aggravated (increased in severity by the Veteran's service-connected bilateral foot disability.  

If aggravation is found, the examiner should address the following medical issues to the extent possible: (b) the baseline manifestations of the disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral foot disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


2.  Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction. Provide an opportunity to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




